Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 10/18/2022 that has been entered and made of record. 
Response to Amendments
2. 	Claims 1-7 and 9-20 are currently amended. No New matter is being added. No new claim is cancelled or merged. No new claim is added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant respectfully submits that amended claims 1, 9, and 17 are patentable over Hal/ and Vangala, because at least the cited portions of Hall and Vangala, have not been shown to teach or suggest “executing a model using as input the at least one extracted implicit feedback parameter and the at least one labeled data associated with the initial response to generate a modeling result,” as recited in amended claims 1, 9, and 17. (Remark page 11, para01)


4.	Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since the claim language is very broad and taking the broadest possible approach current prior art of Vangala explicitly teaches the amended elements as it does not change the original claim elements. By adding the element ‘ associated with the initial response to generate a modeling result’  which is based on the labelled data which is a stored data  and it is executed by the processor based on the model of the input data as an initial response of the query of item 11 and 13 and the response is the item 14 to play ‘The Bee Gees’ in fig 1 per col 5 line lines 25-40. So, playing the disco music is the result of the input query. Examiner hold the rejection. Similarly, the independent claims 9 and 17 are rejected.
 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Brigham Hall (US 11,003863) in view of Vangala et al (US 10,635,462).
8.	Regarding claim 1, Matthew Brigham Hall et al, herein after Hall (US 11,003,863) teaches a computer-implemented method (Hall abstract where the method uses AI system), comprising: processing, by one or more processors (Hall processor 106 fig 1) using a natural language processor (Hall col3 line18-28 where the AI is a computer based system using natural language processing), an audio input received from user (Hall fig6 step 601 where the audio is received for a request); 
extracting, by one or more processors (Hall processor 106 fig 1) from the audio input, at least one implicit feedback parameter (Hall fig 1 audio input 102 is processed by processor 106 with useful feature of the request as a parameter col5 line 6-12), the at least one implicit feedback parameter classifying an intent derived from the audio input received from the user (Hall col3 line15-18 where the intent of the user request or bot is being understood or classified as a parameter), and 
But Hall further fails to clearly teach, However,, Vipindeep Vangala et al, herein after Vangala (US 10,635,462) teaches storing the at least one extracted implicit feedback parameter in a replay memory (Vangala fig1 storage 121 stores in a memory data base the personalized database for the user col5 line48-54), the replay memory storing at least one labeled data associated with the audio input received from the user (Vangala col 5 line48-54 Personalization database121 may store one or more current contexts of user 10. For example, responsive to interaction with user 10, computerized personal assistant 101, cooperating computer service 161, and/or user device 171 may communicatively couple to personalization database121 in order to store relevant data in personalization database121.); 
determining, by one or more processors (Hall processor 106 fig 1) based on the audio input and the at least one labeled data, an initial response to the audio input (Vangala col5 lineline20-24 where  a context of a user is determined ed based on recognizing natural language features of a query received at NLUI 102 in order to identify one or more of an intent expressed by the query and/or a constraint defined by the query. In some examples, a context of a user is determined ed based on recognizing an intent of the user based on a current and/or past activity of the user, e.g., based on state data of an application program executing on user device 171 or state data of cooperating computer service 161);
executing, by one or more processors (Hall processor 106 fig 1), model using as input the at least one  implicit feedback parameter and the at least one  labeled data (Vangala fig 1 where the user query 11 is a user feedback parameter to play a music of 70s and 13 to play disco  uses the stored labelled data of playing ‘the bee gees’ where the input is user query11 and 13 in fig 1) associated with the initial response to generate a modeling result (Vangala, where it is executed by the processor based on the model of the input data as an initial response of the query of item 11 and 13 and the response is the item 14 to play ‘The Bee Gees’ in fig 1 per col 5 line lines 25-40, so playing the disco music is the result of the input query uses the AI model as the model in classifier pipeline 143 per col8 line 18-24)
generating, by the one or more processor (Vangala processor in the computer system 500)  based on the modeling result, an updated response to the audio input (Vangala col4 line 22-30 fig1 where the classifier 141 and language processing 142 provides the output to the user device 171 and the result is the playing the disco music).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Hall et al with concept of using skill discovery computerized personal assistant of Vangala et al. The motivation for doing so would be to have predictably and advantageously provided the feedback and classified data based on the user input and stored record for the particular user . Therefore, it would have been obvious to combine Hall et al with Vangala et al to obtain the invention as specified in claim 1. 
9. 	Regarding claim 2, Hall et al in view of Van gala et al teaches the method according to claim 1, wherein the at least one implicit feedback parameter comprises at least one parameter in the received audio input corresponding to at least one of: sentiment, stance, information flow, task completion, and any combination thereof (Vangala fig 1 where the received input has one parameter play music corresponding to the information flow or task completion of playing music which is a disco at step 13 from the user input). 
10. 	Regarding claim 3, Hall et al in view of Van gala et al teaches the method according to claim 2, wherein the at least one implicit feedback parameter is characterized by a polarity parameter, the polarity parameter including at least one of: a positive polarity parameter, a negative polarity parameter, and any combination thereof (Vangala where the feedback parameter from the user input is a music and it can be happy or sad or disco or rock music as a combination of positive and negative music).  
11. 	Regarding claim 4, Hall et al in view of Van gala et al teaches the method according to claim 1, wherein the executing the model comprises predicting an intent from the audio input (Vangala  a context of a user is determined based on recognizing natural language features of a query received at NLUI 102 in order to identify one or more of an intent expressed by the query and/or a constraint defined by the query col 5line 16-19) .  
12. 	Regarding claim 5, Hall et al in view of Van gala et al teaches the method according to claim 1, further comprising generating a reward parameter by aggregating a plurality of implicit feedback parameters extracted from the audio input received from the user (Van gala col 9 line 8-16 where Classifier pipeline 143 and lexical pipeline 144 may cooperate to robustly assess matches between current contexts and reference contexts. Classifier pipeline 143 and lexical pipeline 144 may each assess a match confidence for a current context with regard to a reference context. In some examples, a match confidence assessed by classifier machine 141 may be based on match confidences output by classifier pipeline 143 and lexical pipeline 144 (e.g., a weighted sum of match confidences is the best match or a reward as a higher confidence match).  
13. 	Regarding claim 6, Hall et al in view of Van gala et al teaches the method according to claim 1, wherein the executing the model comprises initially executing modeling using the at least one labeled data (Vangala fig2 where step 241 uses the labelled data for the determining the confidence level using the predefined level of the modeling).  
14. 	Regarding claim 7, Hall et al in view of Van gala et al teaches the method according to claim 6, wherein the executing the model comprises continuously executing the model using each implicit feedback parameter extracted from at least another processed audio input and the at least one labeled data ( Vangala page12 line15-22 where At 241, method 200 includes determining whether the match confidence exceeds a predefined threshold. The predefined threshold may be defined in any suitable manner. For example, the predefined threshold may be defined based on assessing an accuracy, precision, and/or recall of the previously trained machine learning classifier with regard to labelled training data (e.g., supervised training and/or cross-validation using the labelled training data).  
15. 	Regarding claim 8, Hall et al in view of Van gala et al teaches the method according to claim 7, further comprising ranking each implicit feedback parameter extracted from each processed audio input based on a priority of each extracted implicit feedback parameter, the priority corresponding to a determined accuracy of each implicit feedback parameter (Vangala  classifier machine 141 is configured to assess, for each available skill of the plurality of available skills included in skills database 131, a candidate match confidence for the available skill. Classifier machine 141 may be further configured to rank the different reference contexts based on candidate match confidences, and to select a candidate skill having a highest candidate match confidence, at ranking 145.)
16.	Regarding claim 9, the arguments are analogues to claim1, are applicable and is rejected.
17.	Regarding claim 10, the arguments are analogues to claim2, are applicable and is rejected.
18.	Regarding claim 11, the arguments are analogues to claim3, are applicable and is rejected.
19.	Regarding claim 12, the arguments are analogues to claim4, are applicable and is rejected.
20.	Regarding claim 13, the arguments are analogues to claim5, are applicable and is rejected.
21.	Regarding claim 14, the arguments are analogues to claim6, are applicable and is rejected.
22.	Regarding claim 15, the arguments are analogues to claim7, are applicable and is rejected.
22.	Regarding claim 16, the arguments are analogues to claim8, are applicable and is rejected.
23.	Regarding claim 17, the arguments are analogues to claim1, are applicable and is rejected.
24.	Regarding claim 18, the arguments are analogues to claim2, are applicable and is rejected.
25.	Regarding claim 19, the arguments are analogues to claim4, are applicable and is rejected.
26.	Regarding claim 20, the arguments are analogues to claim5, are applicable and is rejected.
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677